___________

                           No. 96-2408
                           ___________

Douglas V. Sherry,                *
                                  *
          Appellant,              *
                                  *
     v.                           *
                                  *   Appeal from the United States
John E. Ryan, as Deputy and       *   District Court for the
Chief Executive Officer,          *   Western District of Missouri.
Resolution Trust Corporation, a   *
Federal Government Agency;        *        [UNPUBLISHED]
William J. Everette, Program      *
Manager, Minority & Woman's       *
Programs,                         *
                                  *
          Appellees.              *


                           ___________

                  Submitted:   December 16, 1996

                       Filed: December 24, 1996
                            ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Douglas V. Sherry appeals from the district court's order1
granting defendants' motion to dismiss for lack of subject matter
jurisdiction and for failure to state a claim in Sherry's
employment discrimination action. After carefully reviewing the
record, and Sherry's arguments on appeal, we conclude the district
court's rulings were clearly correct, and an opinion would lack
precedential value. Accordingly, we affirm. See 8th Cir. R. 47B.




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
A true copy.


     Attest:


          CLERK,   U.S.   COURT   OF   APPEALS,   EIGHTH   CIRCUIT.




                            -2-